United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-3880
                                   ___________

United States of America,         *
                                  *
           Appellee,              *
                                  * Appeal from the United States
     v.                           * District Court for the
                                  * District of Minnesota.
Homero Mendoza-Gomez, also known *
as Marcos,                        * [UNPUBLISHED]
                                  *
           Appellant.             *
                             ___________

                             Submitted: June 24, 2009
                                Filed: July 30, 2009
                                 ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Homero Mendoza-Gomez appeals the 108-month prison sentence imposed by
the district court1 after he pleaded guilty to a drug offense. On appeal, counsel has
moved to withdraw and has filed a brief under Anders v. California, 386 U.S. 738
(1967), in which she questions the sentence’s reasonableness. We affirm.




      1
       The Honorable Michael J. Davis, Chief Judge, United States District Court for
the District of Minnesota.
       The sentence is presumptively reasonable because it falls within the undisputed
advisory Guidelines range, and Mendoza-Gomez has not rebutted the presumption.
See Rita v. United States, 551 U.S. 338, 346-47 (2007) (approving presumption);
United States v. Harris, 493 F.3d 928, 932 (8th Cir. 2007) (sentence within advisory
Guidelines range is presumptively reasonable), cert. denied, 128 S. Ct. 1263 (2008);
United States v. Haack, 403 F.3d 997, 1003 (8th. Cir. 2005) (appeals court reviews
sentence for abuse of discretion, i.e., unreasonableness). Specifically, we see no
indication in the record that the district court based the sentence on an improper or
irrelevant factor, failed to consider a relevant factor, or made a clear error of judgment
in weighing appropriate factors. See Haack, 403 F.3d at 1003-04 (listing
circumstances in which abuse of discretion may occur). Further, having reviewed the
record under Penson v. Ohio, 488 U.S. 75, 80 (1988), we find no nonfrivolous issues.

      Accordingly, we affirm, and we grant counsel’s motion to withdraw on the
condition that counsel inform appellant about the procedures for filing petitions for
rehearing and for certiorari.
                        ______________________________




                                           -2-